SHIRLEY S. ABRAHAMSON, J.
(dissenting). This case, like Raby v. Moe, 153 Wis. 2d 101,450 N.W.2d 452 (1990), involves the interpretation of the intentional injury exclusion in homeowners insurance policies. The principal issue presented by this case is *98whether the insured intended to commit the act in question. Because I believe that, under Pachucki v. Republic Insurance Co., 89 Wis. 2d 703, 278 N.W.2d 898 (1979), the intent to act is a question of fact for determination by the fact finder and not this court, I would affirm the decision of the court of appeals. See N.N v. Moraine Mut. Ins. Co., 148 Wis. 2d 311, 434 N.W.2d 845 (Ct. App. 1988).
In Pachucki, this court established a two-prong subjective test for determining whether an insured's acts are excluded from coverage as "expected or intended" bodily injury. Under the first prong of the test, the fact finder must determine whether the insured intended to commit the act. Under the second prong, the fact finder must determine whether the insured intended to injure. Both the intent to act and the intent to injure are subjective tests, not objective ones, and present questions for the fact finder. See Raby, supra, 153 Wis. 2d at 115-120 (Abrahamson, J., dissenting).
As the court of appeals properly stated, the record of this case clearly indicates that there is a material issue of fact, namely, whether John Metz intended to sexually assault N.N. Although Metz entered a guilty plea to the crime of sexual assault of a minor, one element of which is intent to act, he repeatedly asserted at both the criminal and civil proceedings that he did not intend to commit the act.
Under Pachucki, intent to commit the act is a factual determination left to the fact finder. Rather than defer to a fact finder to determine whether Metz intended to commit the act, the majority opinion interposes itself as the fact finder in this case and determines that Metz's plea of guilty in a criminal case establishes the intent to commit an act that bars the victim's civil action under the insurance policy. See majority at 95-96. *99The majority opinion says that collateral estoppel is not an issue in this case.1 How does the holding differ from the adoption of a doctrine of collateral estoppel? Hasn't the majority opinion held as a matter of law (and regardless of conflicting inferences that might be drawn from the record) that the victim is estopped to raise the issue of intent when the offender pleads guilty to an intentional offense? The answer seems to be yes. See also Raby v. Moe, 153 Wis. 2d at 115-120 (Abrahamson, J., dissenting).
Relying on K.A.G. v. Stanford, 148 Wis. 2d 158, 434 N.W.2d 790 (Ct. App. 1988), I conclude that the majority opinion properly determined that under the second prong of the Pachucki test, the court should infer subjective intent to injure as a matter of law when the insured intentionally sexually assaults a minor.21 reach this conclusion because of the established legislative policy in this state. The legislature has in recent years continually revised the statutes to protect children from physical and psychological damage. It is apparent from the legislation that the legislature has made the public policy decision that harm is inherent in a sexual abuse to a child. In keeping with this public policy determination, *100I believe this court must presume as a matter of law that the offender intended to cause the injury that the legislature recognizes as the unavoidable consequence of the criminal offense of sexual assault on a child.
Because the record presents a factual issue on the question of intent to act, I dissent.

Unfortunately, the majority opinions in both this case and Raby fail to discuss the effect of their holdings on Crowall v. Heritage Mutual Ins. Co., 118 Wis. 2d 120, 346 N.W.2d 327 (Ct. App. 1984), and Kirchefski v. American Family Mutual Ins. Co., 132 Wis. 2d 74, 390 N.W.2d 76 (Ct. App. 1986), two cases dealing with collateral estoppel and with the effect of convictions of crime on a civil action involving insurance policies.


A number of other state courts have concluded that while intent to injure is a subjective determination under the insurance policy, they will infer an intent to injure in cases of sexual abuse of minors. See cases cited in Whitt v. De Leu, 707 F. Supp. 1011, 1014 n. 4 (W.D. Wis. 1989).